Order, Supreme Court, Bronx County (Janice L. Bowman, J.), entered March 18, 2004, which, in a medical malpractice action, denied defendant-appellant’s motion for a change of venue to Westchester County, unanimously affirmed, without costs.
While we accept that the medical practices of appellant’s witnesses are such as to require them to travel by car on short notice to medical facilities throughout Westchester County, there is no dispute that the courthouse in the Bronx is, in road miles, closer to Yonkers, where all three of the proposed witnesses either maintain an office or otherwise appear to base their prac*352tices, than Yonkers is to the courthouse in White Plains. We are not persuaded that the convenience of these witnesses would be served by a trial in White Plains (see Kurnitz v New Rochelle Hosp. Med. Ctr., 166 AD2d 390 [1990]; Scott v Ecker Mfg. Corp., 161 AD2d 347 [1990]). Concur—Buckley, P.J., Mazzarelli, Andrias, Marlow and Catterson, JJ.